Citation Nr: 1215559	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  09-20 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a disorder manifested by enuresis and frequent voiding.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in the U.S. National Guard of Oklahoma from May 1981 to July 1981.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified in support of this claim during a hearing held at the RO before the undersigned Acting Veterans Law Judge in March 2011.  Less than a month later, in a VA Form 21-4138 (Statement In Support Of Claim) dated March 31, 2011, the Veteran requested another Board hearing, this one "via telecommunication/conference".  He did not provide a reason for wanting another hearing.  

Under 38 C.F.R. § 20.700(a) (2011), the Veteran has the right to a hearing on appeal.  See also 38 U.S.C.A. § 7107(b) (West 2002) (Board "shall decide any appeal only after affording the appellant an opportunity for a hearing.")  There is no law or regulation mandating that the Veteran be afforded more than one hearing and, even considering the Veteran's request from a fairness perspective, the Board deems another hearing unnecessary.  The Veteran has not explained what transpired in the last 22 days, which would prompt him to want to testify again before the Board.  Absent sufficient cause, such as an error in recording the prior hearing or the loss or destruction of the hearing transcript, the Board denies the Veteran's request.  38 C.F.R. § 20.717 (2011).

During the Veteran's March 2011 hearing, the Board realized that the Veteran's claim had been characterized too narrowly, not reflecting the actual nature of the disorder for which the Veteran was seeking service connection.  The Veteran acknowledged his tendency to wet his bed (enuresis), but also noted that he had voiding dysfunction during the day, urinating 20 to 30 times daily.  See transcript at 6-11 (Mar. 9, 2011).  In light of this testimony, the Board has recharacterized this claim as previously noted.

The Board REMANDS this claim to the RO via the Appeals Management Center in Washington, D.C. 

REMAND

Prior to adjudicating this claim, further development is needed.  See 38 C.F.R. § 19.9 (2011).

First, during his March 2011 hearing, the Veteran identified outstanding treatment records that need to be secured in support of this claim, including from Dr. Meflo at Comanche Community Health Center and Fox Medical Center.  Thereafter, he submitted VA Forms 21-4142 (Authorization And Consent To Release Information To The Department Of Veterans Affairs (VA)) to the RO for the purpose of retrieving records from Lawton Community Health Care and Southwest Oklahoma Family Practice Clinic.  These records are pertinent and must be associated with the claims file as they reportedly pertain to the Veteran's voiding dysfunction and treatment for diabetes, which might be related to the voiding dysfunction.  

Second, the Veteran seeks service connection for a disorder manifested by enuresis and excessive daytime voiding.  He contends that this disorder initially manifested during service.  His service treatment records confirm that he had an episode of enuresis in July 1981, which ultimately led to his discharge.  During an Entrance Physicals Standards Board Proceedings, however, he reported a lifelong history of enuresis, worse since joining the Army.  During his hearing, he reported that he had insulin-dependent diabetes, commonly known to cause excessive voiding, including at night, but did not specify when a physician first diagnosed the condition.  

Under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Evidence of a link between a current disability and service must be sufficient and, depending on the nature thereof, may include an assertion by the Veteran linking the two.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a conclusory, generalized statement relating an in-service illness to present medical problems is not sufficient to necessitate obtaining a VA examination and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.  

In this case, such an examination is necessary.  The Veteran's assertions of a lifelong problem with enuresis, worsened during service, and excessive post-service voiding are competent and represent continuity of lay-observable symptomatology.  To date, however, VA has not obtained a medical opinion contemplating these assertions or otherwise discussing whether any current disorder manifested by voiding dysfunction, including diabetes, is related to the Veteran's active service, including the documented in-service incident, either directly or by aggravation.  

The Board thus REMANDS this claim for the following action:

1.  Request, obtain and associate with the claims file all records of the Veteran's treatment for enuresis, excessive voiding and diabetes, including from Dr. Meflo at Comanche Community Health Center, Fox Medical Center, Lawton Community Health Care and Southwest Oklahoma Family Practice Clinic.

2.  Once all treatment records are part of the claims file, arrange for the Veteran to undergo a VA examination in support of his claim.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Remind the examiner that certain symptoms, including bedwetting and excessive daytime urination are capable of lay observation and that any opinion provided on etiology should contemplate such symptoms.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then proceed as follows:  

a) record in detail the Veteran's pre-service, service and post-service history of voiding dysfunction;  

b) determine when a physician first diagnosed the Veteran with diabetes;

c) diagnose any disorder shown to exist, which manifests as enuresis and excessive voiding, including, if appropriate, diabetes; 

d) assuming the Veteran experienced all lay-observable symptoms as described, opine whether any such disorder is at least as likely as not related to the Veteran's service, including the documented and reported in-service enuresis; 

e) if not, opine whether any such disorder preexisted service and increased in severity therein beyond its natural progression;

f) provide detailed rationale, with specific references to the record, for the opinions expressed; and   

g) if an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

3.  Review the examination report to ensure that it includes all requested information and, if not, return it to the examiner for correction.  

4.  Readjudicate this claim based on all of the evidence of record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate disposition in this case, but reminds the Veteran that he has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  This claim must be afforded expeditious treatment.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

